                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:07-CR-00050-KDB-CH-13

 UNITED STATES OF AMERICA,


     v.                                                           ORDER

 CHEUKMA KENYATA SANDERS,

                 Defendant.


   THIS MATTER is before the Court upon Defendant Cheukma Kenyata Sanders’s Motion to

Reduce Sentence Pursuant to the First Step Act of 2018. (Doc. No. 668). Sanders requests the

Court reduce his sentence to time served and his supervised release term to 8 years. Having

carefully reviewed the motion, the parties’ briefs, and all relevant portions of the record, the Court

will grant in part and deny in part Sanders’s request to reduce his sentence. Exercising its

discretion, the Court will reduce his sentence to 210 months and his supervised release term to 8

years under Section 404(b) of the First Step Act.

                                       I.    BACKGROUND

   Between 2006 and 2007, Sanders participated in a drug-trafficking organization that operated

and distributed crack cocaine in Iredell and Mecklenburg counties. (Doc. No. 211, ¶ 5). As part of

the organization, Sanders and a co-conspirator provided crack cocaine to Elizabeth Norman. Id. ¶

8. Norman also stored two assault rifles for Sanders and the co-conspirator. Id. ¶ 9. Sanders and

15 others were indicted and charged with conspiring to possess with intent to distribute at least 50

grams of crack cocaine and 5 kilograms of powder cocaine. (Doc. No. 78).




                                                  1

          Case 5:07-cr-00050-KDB-CH Document 678 Filed 12/17/20 Page 1 of 9
   The Government filed an information under 21 U.S.C. § 851, notifying Sanders and the Court

that it intended to seek an enhanced penalty based on Sanders’s prior convictions for felony drug

offenses. (Doc. No. 145). Sanders entered into a plea agreement with the Government, agreeing to

plead guilty to the drug-trafficking conspiracy offense and stipulating that at least 1.5 but less than

4.5 kilograms of crack were reasonably foreseeable to him. (Doc. No. 164).

   Prior to sentencing, the probation office submitted a presentence report. (Doc. No. 211). The

probation office calculated a base offense level of 34 based on Sanders’s responsibility for more

than 15,000 kilograms of marijuana equivalency. Id. ¶ 20. Four offense levels were added because

Sanders possessed a dangerous weapon and was a supervisor of Norman, resulting in an adjusted

offense level of 38. Id. ¶ 21, 23, 25. Due to his numerous prior drug-trafficking convictions,

Sanders qualified as a career offender. Id. ¶ 26. His adjusted offense level under the career offender

guideline was a 37 and his criminal history category a VI. Id. However, because the adjusted

offense level under the drug-trafficking guideline was higher than the career-offender guideline,

the adjusted offense level under the drug-trafficking guideline controlled. Id. Sanders received a

3-level reduction for acceptance of responsibility. Id. ¶ 27. Thus, based on Sanders’s total offense

level of 35 and criminal history category of VI, the resulting guidelines range was 292 months to

365 months.

   Because of the Government’s Section 851 notice, Sanders faced a statutory mandatory-

minimum term of life in prison. Id. ¶ 93. At the sentencing hearing, the Government partially

withdrew the Section 851 notice, reducing the statutory mandatory minimum to 20 years in prison.

(Doc. No. 238, at 4). The Court sentenced Sanders to 292 months in prison, the low end of the

range advised by the Sentencing Guidelines, and 10 years of supervised release.




                                                  2

       Case 5:07-cr-00050-KDB-CH Document 678 Filed 12/17/20 Page 2 of 9
   In November 2015, the Court reduced Sanders’s sentence to 262 months in prison under

retroactive Amendment 782 to the Sentencing Guidelines. (Doc. No. 670). This sentence was the

low end of the range under the career-offender guideline (262 to 327 months), which applied once

the offense level under the drug-trafficking guideline was reduced. Id. Sanders has a total BOP

credited time of 175 months. (Doc. No. 670). He now moves this Court to reduce his sentence to

time served under the First Step Act.

                                    II.   LEGAL STANDARD

   Finality is an important attribute of criminal judgments and one “essential to the operation of

our criminal justice system.” Teague v. Lane, 489 U.S. 288, 309 (1989) (plurality opinion).

Accordingly, a sentence of imprisonment is final and may not be modified once it has been

imposed except in narrow circumstances. 18 U.S.C. § 3582(c). Sentence modifications under

Section 3582(c) constitute narrow exceptions to the general rule of finality of sentences. Motions

under Section 404 of the First Step Act seek to modify a defendant’s existing sentence, and, as

such, they fall under the purview of 18 U.S.C. § 3582(c).

   As relevant here, the First Step Act makes retroactive certain provisions of the Fair Sentencing

Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372 (2010). The Fair Sentencing Act “reduces the

statutory penalties for cocaine base offenses” to “alleviate the severe sentencing disparity between

crack and powder cocaine.” United States v. Peters, 843 F.3d 572, 575 (4th Cir. 2016). Section 2

of the Fair Sentencing Act modified the drug quantities required to trigger mandatory minimum

sentences for cocaine base (often referred to as crack cocaine) trafficking offenses; it increased the

amount required to trigger the five-year mandatory minimum from 5 grams to 28 grams and

increased the amount required to trigger the ten-year mandatory minimum from 50 grams to 280

grams. See United States v. Wirsing, 943 F.3d 175, 179 (4th Cir. 2019) (citing Fair Sentencing



                                                  3

       Case 5:07-cr-00050-KDB-CH Document 678 Filed 12/17/20 Page 3 of 9
Act, § 2, 124 Stat. at 2372). Section 3 eliminated the five-year mandatory minimum for simple

possession of crack cocaine. Id. (citing Fair Sentencing Act, § 3, 124 Stat. at 2372).

   The relevant provisions of the First Step Act apply to “a covered offense,” which means “a

violation of a Federal criminal statute, the statutory penalties for which were modified by section

2 or 3 of the Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” § 404(a),

132 Stat. at 5222. The First Step Act provides that “[a] court that imposed a sentence for a covered

offense may . . . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of

2010 . . . were in effect at the time the covered offense was committed.” § 404, 132 Stat. at 5222.

“Even if a defendant is eligible for a sentence reduction, however, the decision whether to grant a

reduction is entrusted to the district court’s discretion.” United States v. Jackson, 952 F.3d 492,

495 (4th Cir. 2020) (citing § 404(c), 132 Stat. at 5222 (“Nothing in this section shall be construed

to require a court to reduce any sentence pursuant to this section.”)). When exercising its discretion,

a district court considers the factors set forth in Section 3553(a). See 18 U.S.C. § 3553(a).

                                       III.    DISCUSSION

   When a defendant seeks a reduced sentence under Section 404 of the First Step Act, this

Court’s review proceeds in two steps. First, the Court must determine whether the defendant was

sentenced for a “covered offense” as defined by the Act, and is, therefore, eligible for a sentence

reduction. Here, the parties agree that Sanders is eligible for a reduction under the First Step Act.

See United States v. Wirsing, 943 F.3d 175 (4th Cir. 2019).

   Second, even if a defendant is eligible, the Court must determine whether, and to what extent,

to exercise its discretion to reduce the sentence. In doing so, the Court considers the Section

3553(a) factors, including the now-applicable guidelines range and any mitigating evidence arising

from the defendant’s post-sentencing rehabilitation. See United States v. Martin, 916 F.3d 389 (4th



                                                  4

       Case 5:07-cr-00050-KDB-CH Document 678 Filed 12/17/20 Page 4 of 9
Cir. 2019). District courts are given broad discretion in deciding whether to grant a sentence

reduction under Section 404 of the First Step Act. See Jackson, 952 F.3d at 495.

   The parties spend much of their time arguing over whether the Fourth Circuit’s recent decision

in United States v. Norman, 935 F.3d 232 (4th Cir. 2019), is retroactive. In Norman, the Fourth

Circuit held that Section 846 offenses do not qualify as a generic conspiracy under the career

offender guidelines of Section 4B1.2(b). If retroactive, this Court would be required to apply

Norman and recalculate Sanders’s guideline range without the career offender enhancement. See

United States v. Chambers, 956 F.3d 667 (4th Cir. 2020). Sanders argues that Norman is

retroactive, and thus he no longer qualifies as a career offender and his now-applicable guidelines

range drops from 262 to 327 months to 188 to 235 months of imprisonment.1 The Government

argues that Norman is not retroactive and therefore Sanders’s now-applicable guidelines range

remains 262 to 327 months, the same as the revised guideline calculation based on retroactive

Amendment 782. The Court recognizes Norman and the implications it would have on Sanders’s

sentence if he were sentenced today, but it need not decide whether it applies retroactively.

   As for the Section 3553(a) factors, Sanders asserts that even if this Court does not adopt his

argument that it must correct the Norman error in calculating the now-applicable guidelines range,

the Section 3553(a) factors independently support a time served sentence. This is for two reasons:

“(1) to avoid the disparity created by the original error in applying the career-offender

enhancement; and (2) to reward Sanders for his post-sentencing rehabilitation.” (Doc. No. 668, at

12).




   1  Without Sanders’s career offender status, his offense level would be a 31 and his criminal
history category would be a category VI, resulting in a range of 188 to 235 months.
                                                 5

       Case 5:07-cr-00050-KDB-CH Document 678 Filed 12/17/20 Page 5 of 9
   Sanders points to a number of cases in which district courts have granted a sentence reduction

under the Section 3553(a) factors in light of the disparity created by a “career-offender error” that

occurred at the original sentencing. (Doc. No. 668, at 13-14). “As these cases show,” Sanders

argues, “a reduced sentence of time served is necessary ‘to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct.’” Id. at 15

(quoting 18 U.S.C. § 3553(a)(6)). Sanders contends that leaving his current sentence in place

would create at least two kinds of disparity: (1) a disparity between Sanders and crack-cocaine

offenders who were originally sentenced based on drug weight (rather than a “now erroneous

career offender enhancement”); and (2) a disparity between Sanders and other crack-cocaine

offenders who were previously sentenced as career offenders but who have received reductions

under the First Step Act. Id.

   In addition to the need to avoid unwarranted sentence disparities, Sanders argues that evidence

of his post-sentencing rehabilitation warrants a reduction. Sanders received a number of

disciplinary infractions while in the BOP, but argues those are outweighed by his completion of

over 30 educational programs and work assignments. Sanders also contends that the COVID-19

pandemic weighs in favor of a reduction to time served. Sanders tested positive for the virus this

year, and while he has since recovered, he argues “his illness is nonetheless a relevant

consideration under the Section 3553(a) factors.” (Doc. No. 668, at 16).

   The Government, on the other hand, argues that the Section 3553(a) factors counsel against a

reduction in Sanders’s sentence. Sanders’s history and characteristics include six drug-trafficking

offenses and another felony drug offense. (Doc. No. 211, ¶¶ 34, 39-40, 43, 45). He routinely

violated his probation, even after receiving suspended prison sentences. Id. ¶¶ 34, 39-40, 46.

Between ages 18 and 33, Sanders consistently committed crimes, returning to criminal behavior



                                                 6

       Case 5:07-cr-00050-KDB-CH Document 678 Filed 12/17/20 Page 6 of 9
in a relatively short period after each sentence of imprisonment. Id. ¶¶ 31-46. Sanders ultimately

accrued 19 criminal-history points, well over the 13 criminal-history points that would have placed

him in the highest criminal-history category of VI. Id. ¶ 5; U.S.S.G. ch. 5, pt. A. The Government

also argues that the need to protect the public from further offenses committed by Sanders and the

need to deter him and others from similar criminal misconduct also weigh against a sentence

reduction. (Doc. No. 673, at 7) (noting that Sanders “was not deterred by successive and numerous

prison sentences”).

   The Government does not agree that a failure to reduce Sanders’s sentence would result in

unwarranted sentencing disparities among similarly situated defendants. It maintains that he was

properly classified as a career offender at the time he was sentenced, and that his “prior offenses

yielded lengthy prison sentences and are precisely the type of prior offenses that would cause one

to consider him a career offender.” (Doc. No. 673, at 9).

   As for any post-sentencing rehabilitation, the Government asserts that such conduct does not

outweigh the sentencing factors weighing against a sentence reduction. Sanders received six

disciplinary citations during his time in the BOP, one as recently as 2019 for use of drugs or

alcohol. Further, the Government states that “completing a few dozen educational or work

programs in more than 10 years is not so exceptional that it outweighs Sanders’s history of

extraordinary, recidivist drug trafficking and the need to protect the public, deter Sanders and

others, and to provide just punishment.” (Doc. No. 673, at 9). Finally, the Government argues that

the existence of COVID-19 does not weigh in favor of reducing Sanders’s custodial sentence

because Defendant is less vulnerable to the virus having already contracted and recovered from it.

While the Government opposes a reduction in Sanders’s custodial sentence, it does consent to a

reduction in his supervised release term to 8 years.



                                                 7

       Case 5:07-cr-00050-KDB-CH Document 678 Filed 12/17/20 Page 7 of 9
   The Court agrees that the balancing of the Section 3553(a) factors does not warrant a reduction,

with one exception. The need to avoid unwarranted sentencing disparities among similarly situated

defendants counsels in favor of a reduced sentence. There is no dispute that if Sanders were

sentenced today his guideline sentencing range would be 188 to 235 months (with a statutory

minimum of 120 months). Thus, the Court will exercise its discretion under Section 404 of the

First Step Act and reduce Sanders’s sentence to 210 months. Sanders’s history and characteristics,

the need to protect the public from further offenses by Sanders, and the need to deter him and

others from similar criminal misconduct do not weigh in favor of a sentence below 210 months.

Although Sanders would no longer be considered a career offender under Norman, his criminal

history category would remain a category VI, the highest criminal history category available.

Moreover, the Court finds that evidence of Sanders’s post-sentencing rehabilitation and the

presence of COVID-19 does not outweigh the Section 3553(a) factors weighing in favor of a

sentence within what would be the applicable guideline range if Sanders were sentenced today.

The Court will reduce Sanders’s term of supervised release to 8 years.

                                         IV.    ORDER

   IT IS THEREFORE ORDERED that the STAY IS LIFTED and Sanders’s Motion to

Reduce Sentence Pursuant to the First Step Act of 2018, (Doc. No. 668), is GRANTED IN PART

and DENIED IN PART. The Court hereby orders that Sanders’s term of imprisonment and

commitment to custodial authorities is reduced to an aggregate sentence of 210 months.

   IT IS FURTHER ORDERED that Sanders, upon release from imprisonment, shall be placed

on a supervised release term of 8 years on Count 1.




                                                8

      Case 5:07-cr-00050-KDB-CH Document 678 Filed 12/17/20 Page 8 of 9
All other terms and conditions of Sanders’s sentence remain in full force and effect.

SO ORDERED.


                             Signed: December 17, 2020




                                             9

   Case 5:07-cr-00050-KDB-CH Document 678 Filed 12/17/20 Page 9 of 9
